The decision whether to permit a defendant to withdraw his pleas of guilty lies in the sound discretion of the court (see CPL 220.60 [3]; People v Woodhouse, 65 AD3d 1267 [2009]; People v Rodriguez, 270 AD2d 434, 434-435 [2000]). Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in denying, without a hearing, the defendant’s application to withdraw his pleas of guilty (see People v Torres, 215 AD2d 702, 702-703 [1995]). Mastro, J.P., Balkin, Belen and Chambers, JJ., concur.